DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the applicant recites “a motorcycle” twice (Lines 5-6).  It is unclear how many motorcycles are required.  The Examiner suggests changing the second iteration to –the motorcycle--.
In claim 11, the applicant recites “a motorcycle” twice (Lines 4-5).  It is unclear how many motorcycles are required.  The Examiner suggests changing the second iteration to –the motorcycle--.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (US 4,494,800).
As per claim 11, Hayashi discloses an auxiliary motorcycle brake device (Abstract), comprising: 
an actuator (1) including a push rod (14) which is hydraulically actuated such that the push rod extends and retracts in response to application of hydraulic pressure (Col. 4, lines 4-16), wherein the push rod extends to interact with a master cylinder (1) on a motorcycle (Title) to activate a rear brake (39; Col. 4, lines 16-19) of a motorcycle.
As per claim 12, Hayashi discloses the auxiliary motorcycle brake device of claim 11, further comprising: a handbrake lever (16; Col. 4, lines 4-16) which applies the hydraulic pressure to extend the push rod when the handbrake lever is activated.
As per claim 13, Hayashi discloses the auxiliary motorcycle brake device of claim 11, wherein the actuator includes a bearing (Fig. 3) which aligns the push rod with the master cylinder.
As per claim 16, Hayashi discloses the auxiliary motorcycle brake device of claim 11, wherein the actuator includes a piston (4) which applies hydraulic pressure to the push rod to extend the push rod.
As per claim 17, Hayashi discloses the auxiliary motorcycle brake device of claim 11, wherein a baseline height of the push rod is adjustable (Fig. 3).
As per claim 18, Hayashi discloses the auxiliary motorcycle brake device of claim 17, wherein the baseline height of the push rod is adjustable by a lock nut (Fig. 3) mounted on the push rod.

    PNG
    media_image1.png
    714
    536
    media_image1.png
    Greyscale

7.	Claim(s) 1-2, 6-8, 11-13, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (US 4,492,284).
As per claim 1, Hayashi discloses an auxiliary motorcycle brake system (Title), comprising: 
a hand brake lever (1); 
an actuator (13) including a push rod (20) which is hydraulically connected to the handbrake lever such that the push rod extends when the hand brake lever is activated and retracts when the hand brake lever is not activated (Col. 3, lines 28-40, wherein the push rod extends to interact with a master cylinder (Mr) on a motorcycle (Title) to activate a rear brake (Br) of a motorcycle.
As per claim 2, Hayashi discloses the auxiliary motorcycle brake system of claim 1, wherein the actuator includes a bearing (Fig. 3) which aligns the push rod with the master cylinder.
As per claim 6, Hayashi discloses the auxiliary motorcycle brake system of claim 1, wherein the actuator includes a piston (151) which applies hydraulic pressure to the push rod to extend the push rod.
As per claim 7, Hayashi discloses the auxiliary motorcycle brake system of claim 1, wherein the hand brake lever is installable on handlebars of the motorcycle (1).
As per claim 8, Hayashi discloses the auxiliary motorcycle brake system of claim 7, wherein the hand brake lever is installable on a left side of the handlebars of the motorcycle (1).
As per claim 11, Hayashi discloses an auxiliary motorcycle brake device (Title), comprising: 
an actuator (13) including a push rod (20) which is hydraulically actuated such that the push rod extends and retracts in response to application of hydraulic pressure (Col. 3, lines 38-40), wherein the push rod extends to interact with a master cylinder (Mr) on a motorcycle (Title) to activate a rear brake (Br) of a motorcycle.
As per claim 12, Hayashi discloses the auxiliary motorcycle brake device of claim 11, further comprising: a handbrake lever (1; Col. 3, lines 28-40) which applies the hydraulic pressure to extend the push rod when the handbrake lever is activated.
As per claim 13, Hayashi discloses the auxiliary motorcycle brake device of claim 11, wherein the actuator includes a bearing (Fig. 3) which aligns the push rod with the master cylinder.
As per claim 16, Hayashi discloses the auxiliary motorcycle brake device of claim 11, wherein the actuator includes a piston (151) which applies hydraulic pressure to the push rod to extend the push rod.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 4,494,800) in view of Buckley (US 6,082,509).
As per claim 20, Hayashi discloses the auxiliary motorcycle brake device of claim 11, wherein the push rod is inserted into a piston (4) within the actuator, but does not disclose a threaded connection.
Buckley discloses a fluid pressurization system wherein the push rod is threaded into a piston (30, 31; Col. 2, lines 46-49) within the actuator.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piston and piston rod of Hayashi by threadedly connecting them as taught by Buckley in order to allow for easier replacement of parts.
10.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 4,492,284) in view of Buckley (US 6,082,509).
As per claim 20, Hayashi discloses the auxiliary motorcycle brake device of claim 11, wherein the push rod is inserted into a piston (151) within the actuator, but does not disclose a threaded connection.
Buckley discloses a fluid pressurization system wherein the push rod is threaded into a piston (30, 31; Col. 2, lines 46-49) within the actuator.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piston and piston rod of Hayashi by threadedly connecting them as taught by Buckley in order to allow for easier replacement of parts.
11.	Claim(s) 3-5, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 4,492,284) in view of Yoshizawa et al (US 2013/0167526).
As per claim 3, Hayashi discloses the auxiliary motorcycle brake system of claim 2, further comprising a rear brake pedal of the motorcycle (2), but does not disclose wherein the actuator mounts through an aperture in the bearing to a mounting tab on a rear brake pedal of the motorcycle.
Yoshizawa et al discloses a brake system wherein the actuator mounts through an aperture in the bearing (55) to a mounting tab (46) on a rear brake pedal (26) of the motorcycle.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piston rod and pedal joint of Hayashi by using a spherical bearing as taught by Yoshizawa et al in order to provide smoother motion and prevent undesired torque transmission.
As per claim 4, Hayashi and Yoshizawa et al disclose the auxiliary motorcycle brake system of claim 3.  Hayashi further discloses wherein the push rod of the actuator also interacts with the master cylinder by actuation of the rear brake pedal of the motorcycle independent of the hand brake lever (20).
As per claim 5, Hayashi and Yoshizawa et al disclose the auxiliary motorcycle brake system of claim 4.  Hayashi further discloses wherein the push rod of the actuator is in a retracted position and the hand brake lever is not activated when the rear brake pedal of the motorcycle interacts with the master cylinder (20).
As per claim 14, Hayashi discloses the auxiliary motorcycle brake device of claim 13, further comprising a rear brake pedal (2) of the motorcycle, but does not disclose wherein the actuator mounts through an aperture in the bearing to a mounting tab on a rear brake pedal of the motorcycle.
Yoshizawa et al discloses a brake system wherein the actuator mounts through an aperture (55) in the bearing to a mounting tab (46) on a rear brake pedal (26) of the motorcycle.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piston rod and pedal joint of Hayashi by using a spherical bearing as taught by Yoshizawa et al in order to provide smoother motion and prevent undesired torque transmission.
As per claim 15, Hayashi and Yoshizawa et al disclose the auxiliary motorcycle brake device of claim 14.  Hayashi further discloses wherein the push rod of the actuator also interacts with the master cylinder by actuation of the rear brake pedal of the motorcycle independent of the hand brake lever (20).
12.	Claim(s) 9-10, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 4,492,284) in view of Hayashi (US 4,494,800).
As per claim 9, Hayashi (‘284) discloses the auxiliary motorcycle brake system of claim 1, but does not disclose wherein a baseline height of the push rod is adjustable.
Hayashi (‘800) discloses a braking system wherein a baseline height of the push rod is adjustable (The lock nut suggests adjustment capability, Fig. 3).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the push rod of Hayashi (‘284) by securing it with a nut as taught by Hayashi (‘800) in order to allow for easier replacement of parts.
	As per claim 10, Hayashi (‘284) and Hayashi (‘800) disclose the auxiliary motorcycle brake system of claim 9.  Hayashi (‘800) further discloses wherein the baseline height of the push rod is adjustable by a lock nut (Fig. 3) mounted on the push rod.
As per claim 17, Hayashi (‘284) discloses the auxiliary motorcycle brake device of claim 11, but does not disclose wherein a baseline height of the push rod is adjustable.
Hayashi (‘800) discloses a braking system wherein a baseline height of the push rod is adjustable (The lock nut suggests adjustment capability, Fig. 3).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the push rod of Hayashi (‘284) by securing it with a nut as taught by Hayashi (‘800) in order to allow for easier replacement of parts.
As per claim 18, Hayashi (‘284) and Hayashi (‘800) disclose the auxiliary motorcycle brake device of claim 17.  Hayashi (‘800) further discloses wherein the baseline height of the push rod is adjustable by a lock nut (Fig. 3) mounted on the push rod.
As per claim 19, Hayashi (‘284) discloses the auxiliary motorcycle brake device of claim 11, wherein the actuator is hydraulically connected to a hand brake lever (1) by a fluid passage (11) mounted between the hand brake lever and the actuator, but does not disclose a hose.
Hayashi (‘800) discloses a braking system wherein the actuator is hydraulically connected by a hose (28).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fluid connections of Hayashi (‘284) by using hoses as taught by Hayashi (‘800) in order to provide resilient fluid connections.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657